Filing Date: 02/13/2020
Claimed Priority Date: 07/19/2017 (DIV of 15/544,645 now Abandoned)
    01/15/2016 (371 of PCT/JP2016/051075)
    01/29/2015 (JP 2015-015538)
Applicant: Koga
Examiner: Younes Boulghassoul

DETAILED ACTION
This Office action responds to the Amendment filed on 06/29/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/29/2021, responding to the Office action mailed on 03/29/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 2, 8, 12, and 15. Accordingly, pending in this application are claims 1, 3-7, 9-11, 13-14, and 16-20.

Response to Amendment

Applicant’s amendment to Claims have overcome the objections to drawings and the claim rejections under 35 U.S.C. 112 previously set forth in the Non-Final Office 
Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, the previous claim rejections are also withdrawn, and the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
In the Title:
Replace the Title with --Solid-State Image Sensing Device having a Photoelectric Conversion Unit Outside a Semiconductor Substrate and Electronic Device having the same--.

Allowable Subject Matter







Claims 1, 3-7, 9-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a solid-state image sensing device, comprising: a photoelectric conversion unit formed outside a 
Regarding claim 11, the prior art of record fails to disclose or suggest an electronic device comprising a solid-state image sensing device, the solid-state image sensing device comprising a pixel having: a photoelectric conversion unit formed outside a semiconductor substrate, an additional capacitance device connected to the capacitance switching transistor, a different photoelectric conversion unit and another different photoelectric conversion unit provided below the photoelectric conversion unit, and sharing: a shared charge holding unit for holding signal charges generated by each of the different photoelectric conversion unit and the another different photoelectric conversion unit; a shared reset transistor for resetting the potential of the shared charge holding unit; a shared capacitance switching transistor connected to the shared charge holding unit and directed for switching the capacitance of the shared charge holding unit; and a shared additional capacitance device connected to the shared capacitance switching transistor at one end and connected to a power source at another end.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose solid-state image sensing devices comprising either a photoelectric conversion unit formed outside a semiconductor substrate, and a different photoelectric conversion unit and another different photoelectric conversion unit provided below the photoelectric conversion unit; or pixel structures having a capacitance switching transistor connected to the charge holding unit and directed for switching the capacitance of the charge holding unit, and an additional capacitance device connected to the capacitance switching transistor. However, none of the references disclose arrangements of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814